Motion Granted and Order filed June 2, 2015




                                     In The

                       Fourteenth Court of Appeals
                    NO. 14-15-00024-CV
  APPELLANT, MICROSOFT CORPORATION// CROSS-APPELLANT,
                 MICHAEL MERCIECA, Appellants

                                        V.

APPELLEE, MICHAEL MERCIECA// CROSS-APPELLEE, MICROSOFT
                   CORPORATION, Appellees


                   On Appeal from the 345th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-11-001 030

                                    ORDER

      The parties to this appeal filed an agreed motion to amend the briefing
scheduling order entered in this case. The motion is granted. Accordingly, we
order the following:

          Microsoft’s response to Mercieca’s cross-appeal is due June 15, 2015
            (10,000-word limit);

          Microsoft’s reply brief as appellant and Mercieca’s reply brief as
            cross-appellant are due July 6, 2016 (7,500-word limit for each brief).
PER CURIAM